Title: John Langdon to the Commissioners, 21 October 1778
From: Langdon, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      Portsmouth N.H. Octo. 21. 1778
     
     The Courier d Europe Captain Raffin being ready to sail for France, I have taken the Liberty to mention a matter to you that I think will be of Advantage to our Allies as well as profit to me. My haveing a personal acquaintance with two of your Honors, Encouraged me to take this Liberty.
     The British Navy were in most part furnished with Masts from this Port. I have lately furnished the Count d’Estangs Squadron with all their Masts and sent them to Boston. I shall think myself highly Honored if you would be pleased to mention to the Minister of the Marine of France or any other proper Person that I would furnish the Navy of France with Masts if any Gentleman in France will take the Contract. I will do the Business here on Commission of 5 P.Ct. for the Cargo and Disbursements and five P Ct. on the Sale of any Articles they may send out for payment. You’ll please excuse the Liberty I’ve taken and beleive me to be, Verry Respectfully, Your Honor’s Mo. Hbl. Servt.
     
      John Langdon
     
    